Application for reinstatement denied. Memorandum: Upon petitioner’s application for his reinstatement and upon the report of the hearings before the Character Committee of the Eighth Judicial District, it does not appear that petitioner realizes the seriousness of the misconduct for which he was suspended nor does he appear to realize that he was in fact guilty of a serious offense. Upon consideration of such application and the report of the Character Committee, we are not satisfied that the petitioner is presently possessed of a firm intention to conduct himself as an attorney in accordance with the standards set forth in the canons of legal ethics, as such canons are generally construed and understood by the Bench and Bar. The application, therefore, is denied, without prejudice to the right to renew the same at some time in the future upon a proper showing. Present — McCum, P. J., Vaughan, Kimball, Piper and Wheeler, JJ.